Citation Nr: 1818519	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  13-13 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than September 20, 2013 for the award of service connection for depression.

2.  Entitlement to an effective date earlier than June 15, 2009 for the award of service connection for thoracic degenerative arthritis, thoracic scoliosis, to encompass the thoracolumbar spine.

3.  Entitlement to service connection for anxiety.

4.  Entitlement to service connection for nephrolithiasis.

5.  Entitlement to service connection for neutropenia.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, prior to June 6, 2014.

7.  Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance (A&A) of another person.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to July 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from September 2010, November 2013, and October 2014 ratings decisions.  

In the September 2010 decision, the RO in Phoenix, Arizona denied the Veteran's petition to reopen a claim for service connection for back injury/back strain and denied service connection for nephrolithiasis, neutropenia, hepatitis C, seizure disorder, posttraumatic stress disorder (PTSD), type 2 diabetes mellitus, and peripheral neuropathy.  Later in September 2010, the Veteran filed a notice of disagreement (NOD).  The Veteran's claims file was subsequently transferred to the jurisdiction of the RO in Atlanta, Georgia.  A statement of the case (SOC) was issued in March 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) in April 2013.  The Board points out that service connection for right and left lower extremity radiculopathy was subsequently awarded in a December 2014 rating decision, and thereby resolved the appeal as to the claim for service connection for peripheral neuropathy.  The Veteran otherwise limited his appeal to the issues of entitlement to service connection for nephrolithiasis and neutropenia (see the report of a March 2015 informal hearing conference and the transcript of an April 2015 hearing with a Decision Review Officer (DRO)).  Hence, the issues of entitlement to service connection for hepatitis C, seizure disorder, PTSD, and type II diabetes mellitus are not before the Board.

In the November 2013 decision, the RO awarded service connection for thoracic degenerative arthritis, thoracic scoliosis (claimed as back injury/back strain) and assigned an initial 20 percent disability rating, from June 15, 2009.  In the October 2014 decision, the RO, inter alia, denied service connection for anxiety, denied a TDIU, and denied SMC based on the need for the regular A&A of another person.  The RO also awarded service connection for depression and assigned an initial 50 percent disability rating, from September 20, 2013.  In October 2014, the Veteran filed an NOD with respect to the effective dates and initial ratings assigned in the November 2013 and October 2014 decisions, as well as the denials of service connection for anxiety, a TDIU, and SMC.  In a December 2014 decision, a DRO awarded a TDIU, from June 6, 2014.  An SOC was issued in July 2015, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) later that same month.  Notably, the Veteran limited his appeal to the effective date, service connection, TDIU, and SMC issues addressed in the July 2015 SOC.  The issues of entitlement to higher initial ratings for depression and the service-connected back disability were excluded from the substantive appeal and are not currently before the Board.  See 38 C.F.R. §§ 20.200, 20.202 (2017).

An informal hearing conference with a DRO was conducted in March 2015.  In April 2015, the Veteran testified during a hearing before a DRO at the RO.  In December 2016, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A report of the March 2015 informal hearing conference and transcripts of the April 2015 and December 2016 hearings are of record.

As regards the current characterization of the TDIU issue on appeal, in the December 2014 decision, the DRO awarded a TDIU, effective June 6, 2014,.  Although the agency of original jurisdiction (AOJ) characterized the issue as entitlement to a TDIU in the July 2015 SOC, the AOJ explained that a TDIU had already been awarded from June 6, 2014, but that the issue of entitlement to a TDIU prior to that date remained on appeal.  The AOJ adjudicated this issue in the July 2015 SOC and the Veteran perfected an appeal as to this issue later that same month.  In light of the above, the Board has charactetrized the TDIU claim accordingly, as reflected on the title page.

Also, while the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.



FINDING OF FACT

In February 2018, the AOJ was notified that the Veteran died in January 2018.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claims on appeal at this time.  38 U.S.C. § 7104 (a) (2012); 38 C.F.R. § 20.1302 (2017); but see 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  The AOJ was notified of his death in February 2018 through a Social Security Administration database inquiry and the Veteran's death certificate confirms that he died in January 2018.

As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104 (a) (2012); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010 (b) (2017). A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." 38 U.S.C. § 5121A (2012); see 38 C.F.R. § 3.1010 (a) (2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claims originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2017).


	(CONTINUED ON NEXT PAGE)



ORDER

The appeal is dismissed.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


